IN THE SUPREME COURT OF THE STATE OF DELAWARE

CARLOS LOPEZ, §
§
Defendant Below, § No. 474, 2015
Appellant, §
§ Court Below—Superior Court
v. § of the State of Delaware,
§ in and for New Castle County
STATE OF DELAWARE, § Cr. ID No. 0506007270
§
Plaintiff Below, §
Appellee. §

Submitted: September 10, 2015
Decided: October 5, 2015

Before STRINE, Chief Justice; HOLLAND, and VALIHURA, Justices.
ORDER

This 5th day of October 2015, it appears to the Court that:

(1)  On August 31, 2015, the appellant, Carlos Lopez, ﬁled a notice of
appeal from a Superior Court commissioner’s order dismissing his fourth motion for
postconviction relief. A Superior Court judge may refer a motion for postconviction
relief to a Superior Court commissioner for proposed findings of fact and
recommendations for disposition of the motion.1 After the Superior Court
commissioner makes his proposed ﬁndings of fact and recommendations for

disposition and the parties have the opportunity to submit written objections, a

1 10 Del. C. 512(b)(1); Super. Ct. Crim. R. 62(a)(5).

Superior Court judge conducts a de novo review of the commissioner’s proposed

ﬁndings of fact and recommendations.2

(2) On August 31, 2015, the Senior Court Clerk issued a notice to show
cause directing Lopez to show why his appeal should not be dismissed for this
Court’s lack of jurisdiction to consider an appeal directly from the decision of a
Superior Court commissioner. In his response to the notice to show cause, Lopez
argues the substantive merits of his motion for postconviction relief. He also argues
that the Superior Court commissioner made a decision, rather than a
recommendation on his motion for postconviction relief.

(3) In the absence of intermediate review by a Superior Court judge, this
Court has no jurisdiction to hear an appeal directly from a Superior Court
commissioner’s order.3 Accordingly, this appeal must be dismissed. The appellant
may ﬁle a notice of appeal once a Superior Court judge reviews the Superior Court
commissioner’s August 12, 2015 ruling and enters a ﬁnal order. Given the form of
the Superior Court commissioner’s ruling, Lopez should be given time to ﬁle written

objections to that ruling.

2 10 Del. C. 512(b)(1)(d); Super. Ct. Crim. R. 62(a)(5)(iv).

3 Johnson v. State, 884 A.2d 475, 479 (Del. 2005).

2

NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that this appeal is DISMISSED.

BY THE COURT:

/s/ Randy J. Holland
Justice